*407MEMORANDUM BY THE COURT
This case is on all fours with the case of Strong v. United States, 60 C. Cls. 627. The statutes governing the Strong ease are the same as those which govern this case. There is no difference between the two cases. The pay and allowances of the plaintiff have been fixed by law. The officers of the Treasury have no authority to pay the officer until an appropriation therefor has been made. But the liability of the United States to pay exists independently of the appropriation, and may be enforced by proceedings in this court.